Case 1:17-cv-00345-WS-MU Document 55 Filed 04/29/20 Page 1 of 1               PageID #: 184



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

  PAUL A. WRIGHT,                             :
       Plaintiff,                             :
                                              :
                                              :
  vs.                                         :          CIVIL ACTION 17-00345-WS-MU
                                              :
  CARTER, et al.                              :
      Defendants.                             :
                                              :

                                          ORDER

        After due and proper consideration of all portions of this file deemed relevant to

 the issue raised, and there having been no objections filed, the Recommendation of the

 Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of

 this Court.   It is ORDERED that Defendants’ Motion for Summary Judgment is

 GRANTED and the claims presented by the Plaintiff, Paul A. Wright, are DISMISSED

 with prejudice.

        DONE this 29th day of April, 2020.

                                            s/WILLIAM H. STEELE
                                           UNITED STATES DISTRICT JUDGE
